Citation Nr: 1814381	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-06 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for memory loss.

2. Entitlement to service connection for nerve damage to muscles of the abdomen, to include as secondary to service-connected disability. 


ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from April 1953 to July 1966, from July 1966 to July 1970, and from July 1970 to May 1983. He retired as a Lieutenant Colonel. 

This matter before the Board of Veterans' Appeals (Board) is on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington (Agency of Original Jurisdiction (AOJ)).

It should be noted at the outset that when the Veteran originally filed his claim, he claimed his abdominal pain as "nerve damage." However, in subsequent filings, he appears to related the symptoms from any abdominal nerve damage with his service-connected reflux with esophageal dysmotility and esophageal stricture and/or surgical correction for a service-connected disability. See July 2011 Statement in Support of Claim. The Board construes the Veteran's claim to be a claim strictly for nerve damage to the muscles of the abdomen stemming from exposure to herbicide agents while serving in Vietnam and/or as secondary to service-connected disability. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §20.900(c) (2017).  38 U.S.C. §7107(a)(2) (2012).


FINDINGS OF FACT

1. Service connection for memory loss, as a manifestation of the Veteran's service-connected posttraumatic stress disorder (PTSD), has already been established and compensated. 

2. The Veteran's nerve damage to his abdomen was not present in service and is unrelated to any injury, disease, or event in service, to include exposure to herbicide agents. 







CONCLUSIONS OF LAW

1. The claim for entitlement to service connection for memory loss is dismissed for lack of subject matter jurisdiction. 38 U.S.C. §§ 1110, 7105(d)(5) (2012); 38 C.F.R. §§ 3.303, 4.14, 4.126, 4.130.

2. The criteria for service connection for nerve damage of the abdomen, to include presumptive service connection due to herbicide agent exposure, have not been met. 38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify 

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). The issue of VA's duty to obtain examination is addressed below.

II. Criteria for Service Connection

Service connection may be granted for a current disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §1110 (2012); 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The requirement that a current disability exist is satisfied if the claimant had a disability at the time the claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For purposes of establishing service connection for a disability resulting from exposure to certain herbicide agents, to include Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to an herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service. 38 U.S.C. § 1116(f). Certain diseases, listed at 38 C.F.R. § 3.309(e) shall be presumed to be due to exposure to such herbicide agents if they have become manifest to a degree of 10 percent or more at any time after service. 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected. 38 C.F.R. § 3.310. Secondary service connection is permitted based on aggravation. Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439 (1995).

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis. See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. 38 U.S.C. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Memory Loss

The Veteran seeks entitlement to service connection for memory loss. The record reflects statements by the Veteran stating his "mental lapses" began shortly after his return from Vietnam. He explains he has short periods of time with no memory of what happened during the war, has started to become forgetful, and has difficulty remembering things. He contends he did not experience memory loss prior to Vietnam, and suspects his exposure to herbicide agents is the cause of his short term memory issues. His wife also provided a statement, attesting to his memory loss. 

The record also reflects that the Veteran is service-connected for PTSD, currently evaluated as 50 percent disabling under Diagnostic Code 9411. The symptom of memory loss supports the lesser 30 percent evaluation. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

VA regulations prohibit compensating a claimant twice for the same symptomatology. 38 C.F.R. § 4.14. As discussed in the September 2011 VA examination report, the Veteran's service-connected PTSD results in occupational and social impairment with reduced reliability and productivity due to a multitude of symptoms, including the impairment of short- and long-term memory. There is no medical evidence suggesting that the Veteran has a disability manifested by memory loss other than his service-connected PTSD. 

As explained by the Court, compensating a claimant twice for the same symptomatology "would over-compensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993) (compensation for somatic aspects of psychiatric disorder precluded by 38 C.F.R. § 4.14 and previous version of 38 C.F.R. § 4.132 where the psychiatric disorder was the predominant disorder to be rated). 

The provisions of 38 C.F.R. § 4.126(d) instruct that when a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall evaluate the disability under a diagnostic code that represents the dominant (more disabling) aspect of the condition. The Board finds no schedular provisions in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, which would allow for a disability evaluation in excess of 50 percent for memory loss as a separate entity. 

As service connection for memory loss, as a manifestation of his service-connected PTSD, has already been established and compensated, the Board finds that the claim of service connection for memory loss that is currently on appeal must be dismissed. In essence, the Board concludes that the Veteran's memory loss is part and parcel of his service-connected PTSD, and is already contemplated by the 50 percent rating assigned for that disorder. As there is no justiciable issue before the Board, the Board must dismiss this claim for lack of subject matter jurisdiction. 38 U.S.C. § 7105(d)(5).

Nerve Damage of the Abdomen

The Veteran contends that he has nerve damage to his abdomen, although his statements are inconsistent regarding when he began experiencing this condition. In a statement filed in November 2009, the Veteran states that he began experiencing pain below his lower left abdomen approximately ten years prior; in other statements, he contends his abdominal troubles began in the 1970's and 1980's. See November 2009 Statement in Support of Claim, April 2010 Statement in Support of Claim, and July 2011 Statement in Support of Claim. More recent correspondence from the Veteran notes that this condition "did not exist prior to [his] enlistment and/or prior to 2009." See February 2014 Form 9 (attachment). 

The Veteran further contends that his alleged abdominal nerve damage likely stems from his exposure to herbicide agents during his service in Vietnam. He was present in Vietnam during the requisite time period to qualify for presumptive service connection based on herbicide exposure. However, his condition is not one of the disabilities listed under 38 C.F.R. §3.309(e) for presumptive service connection based on exposure to herbicide agents. Thus, the Veteran is not entitled to presumptive service connection based on exposure to herbicide agents. 

For standard service connection claims, the first prong requires a diagnosis. The Veteran initially suspected his abdominal pain was the result of a hernia, which was diagnosed by Dr. L.P in 2007. See December 2009 Medical Treatment Record - Non-Government Facility. However, when Dr. D.F. performed surgery in January 2008, he found no evidence of herniation and instead removed a small lipoma from the Veteran's abdomen. Id. Similar findings were also noted in a VA examination conducted in September 2010, and the AOJ subsequently denied service connection for a hernia in June 2012. See September 2010 VA Examination; see also June 2012 Rating Decision. The Veteran stated that a Dr. M.R.E. told him that his condition was the result of nerve damage; however, Dr. M.R.E's notations from November 2008 indicate "Tietze syndrome with intercostal nerve irritation." See December 2009 Medical Treatment Record - Non-Government Facility. Construing the evidence in the light most favorable to the Veteran, the Board will find that the Veteran's claim for nerve damage to the muscles of the abdomen was instead diagnosed as Tietze syndrome for purposes of service connection. 

Nonetheless, the Veteran fails to meet the second and third prongs of service connection, requiring an in-service event and a nexus linking an in-service event and the Veteran's disability. The Veteran's service treatment records are silent for a diagnosis or treatment for nerve damage to the muscles in his abdomen or Tietze syndrome. The Veteran also does not allege any event or injury (aside from exposure to an herbicide agent) that would account for his abdominal disability other than his apparent belief that the abdominal surgery was due to service-connected disability. However, the surgery performed in 2008 was not due to a service-connected disorder (lipoma) and, thus, there is no legal basis for an award of service connection on a secondary basis.

The Veteran has not been afforded a VA examination with respect to his claim for nerve damage of the muscles of the abdomen because the evidence does not indicate that the claimed disability, or symptoms thereof, may be associated with active service or a service-connected disability. 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. Id.   

A VA examination under the standards of McLendon is not warranted in this case. The Veteran contends that he is entitled to service connection for nerve damage of the muscles of the abdomen as being due to herbicide exposure. There is no credible evidence of persistent/recurrent symptoms of this disorder in service. Rather, the Veteran most recently reported the onset of his disability to be around 1999. The Veteran was exposed to herbicides in service, but there is no credible, competent evidence indicating that his symptoms may be associated with herbicide exposure or any other event in service. As for a potential secondary basis, the surgery which was performed in 2008 is not shown to be due to service-connected disability. Under such circumstances, VA examination is not warranted. See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (holding that a conclusory generalized statement that a service illness caused his present medical problems was insufficient to trigger duty to provide medical examination as this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case). As such, the Veteran's claim for service connection for nerve damage of the muscles of the abdomen must be denied. 



ORDER

Entitlement to service connection for memory loss is denied. 

Entitlement to service connection for nerve damage to muscles of the abdomen is denied.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


